Citation Nr: 0637594	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-37 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and significant other


ATTORNEY FOR THE BOARD
 
Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1976 until 
November 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in October 1997, 
February 1999, and August 2003.  On those occasions, remands 
were ordered to accomplish additional development.  

FINDINGS OF FACT

1.   Throughout the rating period on appeal, the veteran has 
subjectively complained of chest pain and shortness of breath 
with exertion.

2.  Pulmonary function tests show an FEV-1 of 65 percent 
predicted, an FEV-1/FVC of 70 percent predicted, and a DLCO 
of 62 percent predicted with no fluid in the pleural cavity.

CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for residuals of pneumonia have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6810 (as in effect 
prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, while this communication did not 
specifically define the elements of an increased rating 
claim, this information had been provided in an earlier 
supplemental statement of the case dated in February 1996.  
More recently, a March 2001 supplemental statement of the 
case included the specific schedular criteria for respiratory 
diseases.  Therefore, any deficiency in the discussion of 
increased ratings in the February 2004 letter is found to be 
harmless error. 

The February 2004 discussed above also did not inform the 
veteran of the laws pertaining to effective dates.  However, 
because the instant decision denies the veteran's increased 
rating claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal, to include testimony 
provided at a June 1997 hearing before the undersigned are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for residuals of pneumonia is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for residuals of 
pneumonia.  It is noted that the schedular criteria 
pertaining to respiratory diseases underwent revision during 
the pendency of the appeal, on October 7, 1996.  Prior to 
that date, the veteran's respiratory disability was evaluated 
pursuant to Diagnostic Code 6810.  That Code section, 
categorized under nontuberculosis diseases, contemplated 
pleurisy, serofibrinous.  It was noted that chronic pleurisy, 
fibrous, following lobar pneumonia and other acute diseases 
of the lungs or pleural cavity, without empyema, was 
considered a nondisabling condition.  However, a 10 percent 
rating was provided where the evidence showed diaphragmatic 
pleurisy, pain in chest, obliteration of costophrenic angles, 
tenting of the diaphragm.  

The Board has reviewed the competent evidence of record and 
finds no support for a compensable evaluation under 
Diagnostic Code 6810.  In reaching this conclusion, the Board 
notes that "serofibrinous pleurisy" is characterized by 
fibrinous exudate on the surface of the pleura and an 
extensive effusion of serous fluid in the pleural cavity.  
See Stedman's Medical Dictionary, 1399 (27th ed. 2000).  
Here, however, the evidence does not indicate fluid in the 
pleural cavity.  Rather, chest x-rays taken in conjunction 
with an August 1994 VA examination indicated that there was 
no evidence of pleural fluid.  Moreover, that x-ray study did 
not show any evidence of active infiltrates.  Furthermore, VA 
examination in August 1994 and August 1995 showed that 
percussion was normal through both lung fields.  In fact, the 
VA examiner in August 1995 found that the veteran's condition 
was stable at that time. 

In finding that a compensable evaluation is not warranted 
under Diagnostic Code 6810, the Board acknowledges the 
veteran's complaints of chest pain with physical exertion, 
reported upon VA examination in August 1994 and August 1995.  
The Board also recognizes that x-ray studies performed in 
conjunction with those examinations showed pleural 
thickening.  Additionally, an earlier February 1994 private 
x-ray study showed pleural adhesive changes at the left 
costophrenic angle, without any acute process.  However, as 
the evidence fails to demonstrate fluid in the pleural 
cavity, and fails to show tenting of the diaphragm, the 
veteran's overall disability picture is not most consistent 
with the criteria for the next-higher 10 percent rating.  

The Board has considered whether any alternate Diagnostic 
Codes, as in effect prior to October 7, 1996, might serve as 
a basis for an increased rating.  However, no other Code 
sections are relevant to the disability at issue.  For 
example, as the evidence does not show pneumoconiosis, 
Diagnostic Code 6802 is not for application.  Moreover, as 
there is no mycosis or abscess of the lung, Diagnostic Codes 
6808 and 6809 do not apply.  Finally, as there is no showing 
of purulent pleurisy, Diagnostic Code 6811 is not for 
consideration.  

Based on the foregoing, there is no basis for a compensable 
evaluation under the rating schedule as it existed prior to 
October 7, 1996.  

Effective October 7, 1996, the diagnostic criteria for 
respiratory disabilities was revised.  From that point 
forward, the veteran's pneumonia residuals have been 
evaluated pursuant to Diagnostic Code 6845, which 
contemplates restrictive lung disease, and, specifically, 
chronic pleural effusions or fibrosis.  
In order to achieve the next-higher 10 percent evaluation 
under Diagnostic Code 6845, the evidence must contain 
pulmonary function tests (PFTs) showing any of the following:  

*	FEV-1 of 71- to 80-percent predicted, 
*	FEV- 1/FVC of 71 to 80 percent, or
*	DLCO (SB) of 66- to 80-percent predicted.

In the present case, pulmonary function studies performed in 
January 1998 showed FEV-1 of 65 percent predicted, FEV-1/FVC 
of 70 percent predicted, and DLCO of 62 percent predicted 
(though it did not indicate that this finding was obtained 
using the single breath method.)  Mild obstructive lung 
defect was noted.

Based on the above figures, the veteran does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
6845.  Moreover, while additional pulmonary function studies 
were scheduled in 2005, the evidence of record indicates that 
the veteran failed to report for examination.  

In finding that a compensable evaluation is not warranted, 
the Board acknowledges the veteran's subjective complaints.  
For example, the veteran stated at his June 1997 hearing 
before the undersigned that if he exerted himself to any 
degree, he felt sharp pains.  (Transcript "T," at 3.)  He 
described the pain as feeling like someone was sticking a 
knife into his lungs.  He also reported difficulty breathing 
in humid weather.  (T. at 3-4.)  He also endorsed coughing.  
The veteran stated that he controlled his symptoms with over 
the counter inhalers, which helped.  (T. at 5.)  He indicated 
that his symptoms were worsening.  (T. at 18.)  

Despite the veteran's subjective complaints, an increased 
rating is not warranted because the criteria under Diagnostic 
Code 6845 have not been met.  More significantly, a VA 
examiner in February 2006 stated that the veteran's current 
respiratory symptoms were due to chronic obstructive 
pulmonary disorder (COPD), which was in no way related to the 
veteran's pneumonia diagnosed in 1982.  His symptoms may also 
have been caused by continued cigarette use.  

The Board notes that service connection is not in affect for 
COPD.  Therefore, as the competent evidence attributes the 
current respiratory symptomatology to causes other than the 
service-connected disability, an increased rating is not 
possible here.  In fact, because the current symptomatology 
is not related to the service-connected condition, there is 
no need to consider whether alternate Diagnostic Codes could 
enable a higher rating.  In essence, there is no 
symptomatology to rate, since his current respiratory 
problems have been attributed to other, non-service connected 
causes.  

In conclusion, there is no basis for a compensable rating for 
the veteran's service-connected pneumonia residuals under the 
schedular criteria as in effect prior to and as of October 7, 
1996.  In fact, the competent evidence attributes the 
veteran's current disability to non-service connected PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of pneumonia is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


